Exhibit 10.9

SETTLEMENT AGREEMENT AND GLOBAL AMENDMENT TO

AGREEMENT FOR INFORMATION TECHNOLOGY SERVICES AND RELATED

AGREEMENTS

This SETTLEMENT AGREEMENT AND GLOBAL AMENDMENT TO AGREEMENT FOR INFORMATION
TECHNOLOGY SERVICES AND RELATED AGREEMENTS (this “Agreement”), dated as of
March 1, 2007 (the “Effective Date”), is made by and between Aurum Technology
Inc. d/b/a Fidelity Integrated Financial Solutions (“Fidelity”) and Placer
Sierra Bank (“Customer”).

RECITALS

A. Fidelity and Customer (or its predecessor in interest, California Community
Bancshares, Inc.) have previously entered into an Agreement for Information
Technology Services, dated as of December 21, 2000 (the “Original Agreement”),
and certain other addenda, amendments and agreements, descriptions of which are
set forth on Schedule A hereto and incorporated herein by this reference. The
Original Agreement and the addenda, amendments and agreements described on
Schedule A hereto are collectively referred to in this Amendment as the
“Existing Agreements”).

B. Fidelity and Customer dispute the applicability, meaning and legal effect of
the Existing Agreements.

C. Customer’s parent company, Placer Sierra Bancshares (“Parent Company”), has
entered into that certain Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of January 9, 2007, by and between Parent Company, and
Wells Fargo & Company (“Wells Fargo”).

D. The Parent Company and Wells Fargo anticipate entering into an initial merger
(the “Initial Merger”) contemplated by the Merger Agreement sometime during the
spring or summer of 2007, pursuant to which Parent Company intends to merge with
a wholly-owned subsidiary of Wells Fargo.

E. Following the Initial Merger, Wells Fargo and Parent Company plan to operate
Customer as a subsidiary of Wells Fargo until such time as Wells Fargo elects to
merge Customer into Wells Fargo’s principal banking subsidiary (the “Final
Merger”).

F. In light of the proposed Initial Merger and Final Merger, Fidelity and
Customer desire to alter the contractual and business relationship between them
represented by the Existing Agreements on the terms and conditions set forth in
this Agreement.

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

1. Representations and Warranties.

(a) Representations and Warranties of Fidelity. Fidelity hereby represents and
warrants for the exclusive benefit and reliance of Customer that this Agreement
has been duly executed and delivered by Fidelity and, assuming the due
authorization, execution and delivery hereof and thereof by the Customer, this
Agreement constitutes a valid and binding obligation of Fidelity, enforceable
against Fidelity in accordance with the terms hereof.

(b) Representations and Warranties of Customer. Customer hereby represents and
warrants for the exclusive benefit and reliance of Fidelity that this Agreement
has been duly executed and delivered by Customer and, assuming the due
authorization, execution and delivery hereof and thereof by Fidelity, this
Agreement constitutes a valid and binding obligation of Customer, enforceable
against Customer in accordance with the terms hereof.

2. Cash Payment. On the date that is the Effective Date of the Initial Merger,
as that date is defined in the Merger Agreement (the “Initial Merger Date”) and
contingent upon the occurrence of the Initial Merger during the term of this
Agreement, Customer shall pay Fidelity an amount equal to Five Million Six
Hundred Thousand Dollars and No One Hundredths ($5,600,000.00) in immediately
available funds.

3. Services. During the term of this Agreement Fidelity shall provide Customer
(i) services Fidelity provided to Customer under any of the Existing Agreements
or otherwise during December, 2006 (the “Existing Services”) and (ii) and the
Internet Wire Exchange program offered by Fidelity (the “Additional Services”),
in each case subject to termination in accordance with the terms of this
Agreement, as specified in Section 5 below.

4. Charges for Services. Fidelity shall provide Existing Services in accordance
with terms and conditions of the Existing Agreements at the rates Fidelity
charged Customer for the Existing Services in December, 2006, (i) subject to
adjustment for changes in volume where applicable and (ii) except as provided
otherwise in Section 6 of this Agreement or where provisions of this Agreement
conflict with provisions of the Existing Agreements. Fidelity shall provide
Additional Services to Customer at a flat rate of $400 per month.

5. Termination of Services. At any time after (i) June 30, 2007 and (ii) the
Initial Merger Date, Customer may terminate any of the Existing Services by
providing not less than 90 days’ written notice to Fidelity, it being understood
that notice of termination of the Existing Services will also be considered
termination of the Additional Services. Upon receipt of notice of termination of
such services, Fidelity will provide Customer its standard deconversion support
at the rates set forth on Schedule B attached hereto and incorporated herein by
this reference, including without limitation the provision of three sets of
Deconversion Test Data in readily-usable electronic format. The parties shall
cooperate to accomplish promptly the deconversion of Customer in accordance with
the terms of the Existing Agreements; provided, however, notwithstanding
anything to the contrary in any of the Existing Agreements, this Agreement or
otherwise, in no event shall the Customer’s responsibility for standard
deconversion services specified in Schedule B exceed $300,000 and in no event
shall Fidelity’s duty to support Customer’s deconversion exceed the level of
services that would equal $300,000.00 under the lower of Fidelity’s current
published rates and the rates set forth on Schedule B.

 

2



--------------------------------------------------------------------------------

6. Effect of Initial Merger. Upon the Initial Merger Date, the provisions of any
Existing Agreements regarding (i) the term of any Existing Agreements, (ii) any
restrictions on Customer or any of its affiliates to engage third parties or
contract for Existing Services, Additional Services or other information
services; (iii) any provisions regarding liquidated damages (or any other
damages based on early termination of an agreement or arrangement), and (iv) any
obligation on the part of Customer or any of its affiliates to renew the use of
the Existing Services, Additional Services or any other services provided by
Fidelity, or provide Fidelity a right of first refusal, right of first offer or
other similar option to provide such services, shall terminate and be null and
void. The parties further specifically agree that upon the Initial Merger Date,
Fidelity, its affiliates and/or subcontractors will not have any right to be
Customer’s sole and exclusive provider of the Existing Services, Additional
Services or any other information services. Upon the Initial Merger Date, the
terms described in items (i) – (iv) of the foregoing sentences and any terms
relating to exclusivity of services shall be governed solely by the terms of
this Agreement.

7. Release. On the Initial Merger Date, contingent upon the occurrence of the
Initial Merger, and in consideration of the promises set forth in this
Agreement, Customer and Fidelity each hereby release all claims, demands or
actions of any nature, known or unknown, foreseen or unforeseen, against the
other party, its parent, affiliate, subsidiaries or successors, including
without limitation, those arising out of or relating to the Existing Agreements,
the termination thereof or any rights or obligations arising thereunder, other
than obligations expressly set forth in this Agreement. Each party hereto
acknowledges that this is a full and final release and that each party intends
and expressly agrees that it shall be effective as a bar to every claim, demand,
and cause of action against the other party, its parent, affiliate, subsidiaries
or predecessors as of the Initial Merger Date, except as specifically set forth
otherwise in this Agreement. The parties have had an opportunity to confer with
counsel concerning the substance of the release contained in this Agreement. It
is the parties’ express intent to release not only known claims arising under or
relating to the Agreement, but all unknown claims as well. Fidelity expressly
acknowledges that it has received valuable consideration for the release of all
unknown claims. Each party hereto also expressly waives all rights and benefits
conferred upon it now or in the future under California Civil Code section 1542,
which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.”

8. Special Termination. Except if the parties agree otherwise in writing, this
Agreement automatically shall terminate on September 30, 2007 if the Initial
Merger does not occur on or before that date (“Special Termination”). A Special
Termination of this Agreement shall be a non-exclusive remedy. Upon the
occurrence of a Special Termination, Customer shall pay for any deconversion
services previously authorized by it upon receipt of an invoice from Fidelity,
and each party shall retain its rights which it could assert at common law or
under any statute, rule, regulation, order or law, whether federal, state, or
local, or on any grounds whatsoever, whether in law or in equity, under the
Existing Agreements without reference to this Agreement and the rights and
obligations of the parties arising under Sections 2-7 of this Agreement shall
terminate and be of no further force and effect.

 

3



--------------------------------------------------------------------------------

9. No Admission. By execution of this Agreement, neither party admits, and
expressly denies, any and all liability arising from any breach of or default
under the Existing Agreements. Each party agrees that this Agreement may not be
presented or used as evidence against any other party to this Agreement in any
action or proceeding involving a party to this Agreement, including a demand,
claim, cause of action, suit or other action arising out of or related to the
Existing Agreements, except that this Agreement may be used as evidence in a
proceeding involving an alleged breach of this Agreement or the enforcement of
its provisions.

10. Miscellaneous.

(a) Confidentiality. Both Fidelity and Customer agree to keep all terms and
conditions of this Agreement, the circumstances surrounding entry into this
Agreement and any information regarding disputes arising out of the Existing
Agreements, confidential and neither party shall disclose any such information
to any third party or otherwise, except to that party’s respective attorneys or
as otherwise required by law.

(b) Conflict. In the event of any conflict between the original terms of the
Existing Agreements and this Agreement, the terms of this Agreement shall
prevail.

(c) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns.

(d) Counterparts/Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement. The
delivery of an executed copy of this Agreement by facsimile shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Agreement had been delivered.

(e) Days of Week. A “business day,” as used herein, shall mean any day other
than a Saturday, Sunday or holiday, as defined in Section 6700 of the California
Government Code. If any date for performance herein falls on a day other than a
business day, the time for such performance shall be extended to 5:00 p.m. on
the next business day.

(f) Governing Law. The parties hereto acknowledge that this Agreement has been
negotiated and entered into in the State of California. The parties hereto
expressly agree that this Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the laws of the State of California.

(g) Construction/Exhibits. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to paragraphs, Sections, subparagraphs and
subsections are to this Agreement. All exhibits and schedules referred to in
this Agreement are attached and incorporated herein by this reference.

 

4



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement (including all Recitals, exhibits and
schedules attached hereto), is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented, superseded, canceled or terminated, nor may
any obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein. The parties do not intend to confer any benefit
hereunder on any person, firm or corporation other than the parties hereto.

(i) Notices. All notices, demands, consents, requests or other communications
required to or permitted to be given pursuant to this Agreement shall be in
writing, shall be given only in accordance with the provisions of this Section,
shall be addressed to the parties in the manner set forth below, and shall be
conclusively deemed to have been properly delivered: (a) upon receipt when hand
delivered during normal business hours (provided that, notices which are hand
delivered shall not be effective unless the sending party obtains a signature of
a person at such address that the notice has been received); (b) upon receipt
when sent by facsimile to the number set forth below (provided that, notices
given by facsimile shall not be effective unless the receiving party delivers
the notice also by one other method permitted under this Section); (c) upon the
day of delivery if the notice has been deposited in a authorized receptacle of
the United States Postal Service as first-class, registered or certified mail,
postage prepaid, with a return receipt requested (provided that, the sender has
in its possession the return receipt to prove actual delivery); or (d) one (1)
business day after the notice has been deposited with either Golden State
Overnight, FedEx or United Parcel Service to be delivered by overnight delivery
(provided that, the sending party receives a confirmation of actual delivery
from the courier). The addresses of the parties to receive notices are as
follows:

 

TO FIDELITY:

  

Fidelity Information Services, Inc.

601 South Lake Destiny Drive

Maitland, Florida 32751

Attention: President, Integrated Financial

Solutions

Facsimile: (407) 475-0394

WITH A COPY TO:

  

Fidelity Information Services, Inc.

601 Riverside Avenue, 12th Floor

Jacksonville, Florida 32204

Attention: General Counsel

Facsimile: (904) 357-1077

TO CUSTOMER:

  

Placer Sierra Bank

525 J Street

Sacramento, California 95814

Attention: Angelee J. Harris, Esq.

Facsimile: (916) 329-9238

 

5



--------------------------------------------------------------------------------

WITH A COPY TO:

  

Downey Brand LLP

555 Capitol Mall, 10th Floor

Sacramento, California 95814

Attention: Stephen J. Meyer, Esquire

Facsimile: (916) 444-2100

Each party shall make an ordinary, good faith effort to ensure that it will
accept or receive notices that are given in accordance with this Section 10(i),
and that any person to be given notice actually receives such notice. Any notice
to a party which is required to be given to multiple addresses shall only be
deemed to have been delivered when all of the notices to that party have been
delivered pursuant to this Section. If any notice is refused, the notice shall
be deemed to have been delivered upon such refusal. Any notice delivered after
5:00 p.m. (recipient’s time) or on a non-business day shall be deemed delivered
on the next business day. A party may change or supplement the addresses given
above, or designate additional addressees, for purposes of this Section by
delivering to the other party written notice in the manner set forth above.

(j) Attorneys’ Fees. If there is any dispute between any of the parties in
connection with, relating to or arising from this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and other expenses
to resolve the dispute and to enforce any final judgment, in addition to any
other relief to which such party may be entitled. Any award of damages following
judicial remedy or arbitration as a result of the breach of this Agreement or
any of its provisions shall include an award of prejudgment interest from the
date of the breach at the maximum amount of interest allowed by law.

[Signatures on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

  FIDELITY:  

AURUM TECHNOLOGY INC. d/b/a

FIDELITY INTEGRATED FINANCIAL

SOLUTIONS

By:

 

  /s/ Gary Norcross                                    

Name:

  Gary Norcross

Its:

  President

By:

 

Name:

 

 

Its:

  Secretary

 

  CUSTOMER:   PLACER SIERRA BANK:

By:

 

  /s/ Frank J. Mercardante

Name:

  Frank J. Mercardante

Its:

  Chairman & Chief Executive Officer

By:

 

  /s/ Angelee J. Harris

Name:

  Angelee J. Harris

Its:

  Corporate Secretary

 

7



--------------------------------------------------------------------------------

SCHEDULE A

TO

SETTLEMENT AGREEMENT AND GLOBAL AMENDMENT TO

AGREEMENT FOR INFORMATION TECHNOLOGY SERVICES AND RELATED

AGREEMENTS

EXISTING AGREEMENTS

1. Information Technology Services Agreement, dated 9/2/05, between Fidelity
Information Services and Placer Sierra Bank

a. Service Bureau Processing Agreement, Schedule of Fees for Contracted
Services, Placer Sierra Bank, Attachment 1, revised 7/26/05

b. Fidelity Information Services, Inc., Software License Schedule

c. Fidelity Information Services, Inc., Software Maintenance Schedule

d. Fidelity Information Services, Inc., Item Processing Services Schedule

e. Service Bureau Processing Agreement, Schedule of Fees for Contracted
Services, Placer Sierra Bank, Attachment 2, revised 7/26/05

f. Fidelity Information Services, Inc., Internet Banking Services Schedule,

g. Fidelity Information Services, Inc., Bill Payment Services Schedule

h. Fidelity Information Services, Inc. eDelivery Services Schedule

i. Fidelity Information Services, Inc., eDelivery Services Schedule

j. Letter from Fidelity Information Services, dated August 23, 2005 and
acknowledged on August 24, 2005, regarding pricing issues becoming part of “New
Agreement”

k. Placer Sierra Bank, Auburn, CA, Proposal Summary

2. Agreement for Information Technology Services, dated December 21, 2000,
between California Community Bancshares, Inc. and Aurum Technology, Inc.

a. Aurum Privacy Policy Statement Present to California Community Bancshares,
Inc., March 12, 2001

b. Article VI – Systems, Data, and Confidentiality

c. Schedule A, Basic Services

d. Schedule B, Optional Services

 

8



--------------------------------------------------------------------------------

e. Schedule C, Service Charges

f. Schedule D, Customer Systems

g. Schedule E, Customer Responsibilities

h. Schedule F, Service Level Standards

3. Addendum One, dated December 21, 2000, between Aurum Technology Inc. and
California Community Bancshares, Inc.

4. Addendum Number Two, dated January 29, 2001, between Aurum Technology Inc.
and California Community Bancshares, Inc.

5. Addendum Number Three, dated as of January 29, 2001, between Aurum Technology
Inc. and California Community Bancshares, Inc., and its current and future
subsidiaries and affiliates Sacramento Commercial Bank, The Bank of Orange
County and Placer Sierra Bank

6. Addendum Number Four, Additional Services, dated May 30, 2001, between Aurum
Technology Inc. and California Community Bancshares, Inc.

7. Addendum Number Five, Additional Services, dated May 7, 2001, between Aurum
Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Loan Interface Service Charges

8. Addendum Number Six, Additional Services, dated June 12, 2001, between Aurum
Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Service Charges for 800-VRU

9. Addendum Number Seven, Additional Services, dated July 16, 2001, by Aurum and
California Community Bancshares

a. Exhibit A, PIM Client Input on ITI-PIM ACH File Testing-ADS900 Program
Processing

10. Addendum Number Eight, Additional Services, dated July 16, 2001, between
Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Sorting of Branch Mail – Processing of U.S. Mail

11. Addendum Number Nine, Additional Services, dated August 2, 2001, between
Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Sorting of Branch Mail – Processing of U.S. Mail

12. Addendum Number Ten, Additional Services, dated August 2, 2001, between
Aurum Technology Inc. and California Community Bancshares, Inc.

 

9



--------------------------------------------------------------------------------

a. Exhibit A, Image Depot Express Software

13. Addendum Number Eleven to the Agreement for Information Technology Services,
dated September 25, 2001, between Aurum Technology Inc. and California Community
Bancshares, Inc.

a. Attachment A, UNISYS Equipment

b. Attachment B, Bill of Sale, dated August 6, 2001 by California Community
Bancshares

14. Addendum Number Twelve, Additional Services, dated November 6, 2001, between
Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Notice Rendering - Printing

15. Addendum Number Thirteen, Additional Services, dated November 6, 2001,
between Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Sorting of Branch Mail – Film Retrival (sic)

16. Addendum Number Fourteen, Additional Services, dated December 31, 2001,
between Aurum Technology Inc. and California Community Bancshares, Inc.

a. Schedule A, Premierecorp Cash Management

b. Schedule B, Premierecorp Cash Management Service Charges

17. Addendum Number Fifteen, Additional Services, between Aurum Technology Inc.
and California Community Bancshares, Inc.

a. Exhibit A, Prime Extract Service Charges

b. Exhibit A, Prime Extract

18. Addendum Number Sixteen, Additional Services, dated December 31, 2001,
between Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Automatic Teller Machine Module Service Charges

19. Addendum Seventeen, Additional Services, dated November 11, 2002, between
Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, ATM-Behind the Switch Service Charges

20. Addendum Number Eighteen, Additional Services, dated January 20, 2003,
between Aurum Technology Inc. and California Community Bancshares, Inc.

 

10



--------------------------------------------------------------------------------

a. Exhibit A, Cumlative (sic) Year-to-Date General Ledger History Report Service
Charges

21. Aurum Technology, Inc., Compliance Addendum, Addendum Nineteen, dated
January 20, 2003

22. Addendum Number Twenty, Additional Services, dated March 17, 2003, between
Aurum Technology Inc. and California Community Bancshares, Inc.

23. Addendum Number Twenty-One, Additional Services, dated March 17, 2003,
between Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Premier II Platform Service Charges

b. Exhibit B, Premier II Platform Ancillary Licenses/Maintenance

24. Addendum Number Twenty-Two, Additional Services, dated March 17, 2003,
between Aurum Technology Inc. and California Community Bancshares, Inc.

a. Exhibit A, Premier II Commercial Teller Service Charges

25. Partial Assignment and Assumption Agreement and Amendment, dated
September 9, 2003, between California Community Bancshares, Inc., Placer Sierra
Bank and Aurum Technology, Inc.

a. Exhibit A, Addenda Applicable to Assignee

26. Addendum Aurum Technology, Inc., Addendum to Placer Sierra Bank for
Additional Services, dated January 6, 2004

27. Addendum, Additional Services, dated January 20, 2004

a. Exhibit A, SCM2100 Server Service Charges

b. Aurum Technology Inc., Addendum to Agreement for Information Technology
Services CACM File, dated January 20, 2004, between Aurum Technology, Inc. and
Placer Sierra Bank

c. Exhibit A

28. Addendum Additional Services, dated July 24, 2004

a. Exhibit A, Moneyvest Service Charges

29. Addendum to Agreement for Information Technology Services, dated October 8,
2004, between Aurum Technology Inc. and Placer Sierra Bank

a. Exhibit 1

 

11



--------------------------------------------------------------------------------

b. Aurum Technology Inc. Compliance Addendum, Copy for Informational Purposes

30. Addendum to Agreement for Information Technology Services, dated
November 29, 2004

31. Addendum Additional Services, dated December 1, 2004

a. Exhibit A, Loan Custodial Module Service Charges

32. Addendum – iPay Business Bill Pay Additional Services, dated January 10,
2005

a. Exhibit A, Premier – Business Bill Pay Service Charges

34. Addendum Number Twenty-three to Agreement.

(Dates listed for each item on Schedule A are the date identified in the
document, or if none, the last date of execution.)

 

12



--------------------------------------------------------------------------------

SCHEDULE B

TO

SETTLEMENT AGREEMENT AND GLOBAL AMENDMENT TO

AGREEMENT FOR INFORMATION TECHNOLOGY SERVICES AND RELATED

AGREEMENTS

PREMIER TO NON-ITI DECONVERSION STANDARD SERVICES

(See attachment.)

(Not filed herewith; available to the SEC upon request).

 

13